DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments, filed 04/12/2021, with respect to the amended claims 1,3-8, and new claims 21-24 have been fully considered and are persuasive.  
However the new claim 25 has been rejected below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hilyard (US 3837670) in view of Kim (US 6863307), Meduvsky (US 6846015) and Breed (US 8346438).
Hilyard teaches (c) a vehicle safety device (20), comprising:
	a connective rod (72) having a proximal end and a distal end, the proximal end configured to be fixed to the side of a vehicle seat (figs. 1-3, Col.2 Lines 10-13); 

	a reinforced pad (24)comprising a rigid support plate (46,col.1 Line 66-Col.2 Line 1) and a pad portion (42,44), the reinforced pad (42) connected with the solenoid assembly (92) (Fig.1,3,6), wherein the reinforced pad (42) is configured to rotate about the connective rod (72, Figs. 1 and 6 ); and
	Hilyard teaches an activation assembly (Col.6 Lines 21-42) with a signal device (94) configured to transmit an activation to the solenoid (92) but fails to teach an activation assembly comprising solenoid wiring, wherein the relay device (94) is configured to transmit an activation signal to the solenoid (92) via the solenoid wiring, and wherein the signal conduit is in electrical communication with an electronic control unit.
	However, Kim teaches an activation assembly comprising a signal conduit, relay device (9), and solenoid wiring, wherein the relay device (9) is configured to transmit an activation signal to the solenoid (8) via the solenoid wiring, and wherein the signal conduit is in electrical communication with an electronic control unit (10) (ECU) (Col.2 Lines 39-53, Col.2 Lines 66-Col.3 Line 9, Fig.2). It would have been obvious to one of ordinary skill in the art by the effective filing date to modify Hilyard with Kim so as to provide an electrical communication for an improved and more direct collision sensing signal capable of reducing the impact of a rollover or collision accident.
	Hilyard in view of Kim fails to explicitly teach a vehicle safety system, comprising:(a) a sensor input system, comprising one or more of a brake-pressure sensor, a safety sensor, an angular sensor, an accelerometer, and a side motion sensor; (b) a computer system, comprising a main CPU and an airbag control module (ACM), wherein the computer system is configured to 
	However, Meduvsky teaches a sensor input system-comprising sensors including an accelerometer (Col.5 lines 14-20) and a computer system comprising a controller, 150, and an airbag module, 54 (Col.5 lines 25-38, Col.6 lines 55-60), which receive sensors signals for safety device activation and can process sensor data. 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to further modify Hilyard and Kim, with Meduvsky’s input and computer system in order to apply the appropriate conditions for the application of the vehicle safety device in the event of an accident and absorb as much energy from the impacts of a passenger and to adjust accordingly for different initial activation signals and changing conditions during the event, (Col.8 lines 19-23). 
	Although Meduvsky doesn’t explicitly teach that the data received from the sensor input system is processed and recorded by the computer system. Breed teaches a computer system and crash sensor system having a computer system capable of sending and receiving signals and recording data over time (Col.21, lines 23-25). Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have applied the known improvement technique, recording data, of Breed in the same way to the system of Meduvsky because Breed teaches recording information would be vital for future investigative purposes in the event of a malfunction or for diagnostics, therefore a substantial improvement in the reliability of the system may be achieved (Col.45 lines 19-23).

Allowable Subject Matter
Claims 1, 3-8 and 21-24 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art listed on PTO-892 attached, teach various vehicle safety systems of relevance. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN ANNE MILLER whose telephone number is (571)272-4356.  The examiner can normally be reached on M-F 8:00am-5:00pm (est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.A.M./Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616